EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT (AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT) This Amended and Restated Executive Employment Agreement (this “Agreement”), by and between Puget Sound Energy, Inc., a Washington corporation (the “Company”), and [Executive Name] (the “Executive” and, together with the Company, the “Parties”), is dated as of March [], 2009, with employment effective as of the Effective Date (as defined in Section 1). WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger Agreement”), dated as of October 25, 2007, by and among Puget Energy, Inc., a Washington corporation (“Puget”), Padua Holdings LLC (now Puget Holdings LLC), a Delaware limited liability company (the “Parent”), Padua Intermediate Holdings Inc. (now Puget Intermediate Holdings Inc.), a Washington corporation and wholly owned subsidiary of the Parent, and Padua Merger Sub Inc. (which later changed its name to Puget Merger Sub Inc.), a Washington corporation and a wholly owned subsidiary of Padua Intermediate Holdings Inc (“Merger Sub”), Merger Sub shall merge with and into Puget, and Puget will become a wholly owned indirect subsidiary of the Parent (the “Merger”); WHEREAS, the Company and the Executive are parties to a Change of Control Agreement, dated as of [] [, as amended and restated on [] ] (the “Original Agreement”); and WHEREAS, in connection with the Merger, the Company and the Executive desire to amend and restate the Original Agreement so that the Original Agreement will be replaced in its entirety with this Agreement; WHEREAS, the Parties hereby agree to amend and restate the Original Agreement in its entirety pursuant to the terms and conditions herein provided;- NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS: 1.Certain
